Case 1:11-cv-00691-LAK-RWL Document 2091-24 Filed 10/02/18 Page 1 of 8




    EXHIBIT 24
     Case 1:11-cv-00691-LAK-RWL Document 2091-24 Filed 10/02/18 Page 2 of 8



                                                                   Page 1

1
2          UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK
3          Case No. 11 Civ. 0691 (LAK)
4          ----------------------------------------x
5          CHEVRON CORPORATION,
6                                          Plaintiff,
7                     - against -
8          STEVEN DONZIGER, et al.,
9                                          Defendants.
10         ----------------------------------------x
11                                     June 27, 2018
                                       4:13 p.m.
12
13
14                  DEPOSITION of JOSH RIZACK, held at
15       the offices of Gibson, Dunn & Crutcher LLP,
16       located at 200 Park Avenue, New York, New
17       York 10166, before Anthony Giarro, a
18       Registered Professional Reporter and a
19       Notary Public of the State of New York.
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2091-24 Filed 10/02/18 Page 3 of 8



                                                                 Page 10

1                                       JOSH RIZACK
2                   Q         And could you describe
3        briefly for me your educational
4        background?
5                   A         My last --
6                   Q         You could start with
7        college.        How about that?
8                   A         I went to New York
9        University, got a degree in economics.
10                  Q         What year did you graduate
11       NYU?
12                  A         1988.
13                  Q         Have you had any studies
14       after graduating NYU in 1988?
15                  A         Not at a university, no.
16                  Q         Any studies relevant to your
17       practice as an accountant?
18                  A         I'm not an accountant.
19                  Q         Any studies relevant to your
20       professional practice?
21                  A         I've attended conferences
22       and, you know, workshops and so forth.
23                  Q         Any other degrees other than
24       your degree in economics?
25                  A         No.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2091-24 Filed 10/02/18 Page 4 of 8



                                                                 Page 15

1                                       JOSH RIZACK
2        that.
3                             Do you consider what you
4        produced to be accountings?
5                   A         No.     I mean I didn't produce
6        in the formal sense any income statements
7        or balance sheets or formal GAAP
8        accounting.          It was more putting together
9        what bills needed to be paid, what was
10       outstanding and putting together the
11       expenses of the case and Steven
12       Donziger's expenses related to the case.
13                  Q         In doing so -- when you say
14       the case, you mean the Ecuador case?
15                  A         Correct.
16                  Q         In doing this work for
17       Mr. Donziger related to the case, did you
18       work with anyone other than Mr. Donziger?
19                  A         I would say predominantly,
20       the work was with Mr. Donziger.                     On other
21       occasions, I know there was -- and I
22       don't recall her name and when.                     But
23       there was a woman that helped put a lot
24       of this data together; you know, I think
25       she was a, you know, temp that would, you

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2091-24 Filed 10/02/18 Page 5 of 8



                                                                   Page 74

1                                       JOSH RIZACK
2                   A         Restate the question.
3                   Q         Did you ever have or do you
4        have a contingent interest in the Ecuador
5        judgment?
6                   A         Yes.
7                   Q         Could you describe that
8        interest for me, please, sir?
9                   A         I believe it's either an
10       eighth or a quarter percent of
11       recoveries.
12                  Q         But you don't know which:
13       An eighth or a quarter?
14                  A         No.     I would have to check.
15                  Q         Do you have a document?
16                  A         Yes.
17                  Q         Did you produce that
18       document?
19                  A         I don't believe so.
20                            MR. DONZIGER:                 I'm going to
21              object to the production of that,
22              which we'll deal with later,
23              obviously, because he doesn't have
24              it.     But getting into issues of who,
25              you know, owns what other than like a

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2091-24 Filed 10/02/18 Page 6 of 8



                                                                   Page 137

1                                       JOSH RIZACK
2               physically there.               But generally,
3               I've seen -- you know, obviously,
4               I've seen his summary.                      And if I --
5               if I testify that it was accounting,
6               I'm probably misusing the word a bit
7               myself because it depends on how you
8               define it, obviously.                   These aren't
9               like official accounting an
10              accountant would do.                  The witness
11              testified he's not an accountant.                         He
12              does have professional skill, though,
13              in this kind of work in terms of
14              numbers and, you know, trying to
15              reconcile accounts and all that
16              stuff.      But I just think we need to
17              be clear about what this is.                      I don't
18              think it's an official accounting.
19                            MS. NEUMAN:             Okay.      But when
20              you referred to a substantially
21              complete accounting, even if you
22              slightly misused the word, you were
23              referring to Mr. Rizack's work?
24                            MR. DONZIGER:                 That is not
25              my deposition.            But I will give you

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2091-24 Filed 10/02/18 Page 7 of 8



                                                                     Page 138

1                                       JOSH RIZACK
2               the courtesy of an answer.                         Yes, I
3               was, and also Ms. Sullivan subsequent
4               to that.
5                             MS. NEUMAN:             Oh.      Her work.
6               Sorry.      I was thinking about her
7               testimony.          And I was confused.
8                             MR. DONZIGER:                 Yes.
9                             MS. NEUMAN:             I understand
10              what you're saying.
11                            MR. DONZIGER:                 Yeah.
12                  Q         Mr. Rizack, are you aware of
13       any occasions on which post the RICO
14       judgment where there was funder money
15       that had been obtained but it was
16       directed into someone else's account for
17       the benefit of Mr. Donziger as opposed to
18       one of his TD accounts, say to his wife's
19       account, for example?                  Anything like
20       that?
21                  A         I don't know where the
22       money, post-funding, where it went to.
23                  Q         Do you know how much it was?
24                  A         No.
25                  Q         Do you have any information

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                         516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2091-24 Filed 10/02/18 Page 8 of 8
